Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Drawings
The drawings are objected to because
The Drawing Description of Figure 11 does not match what is illustrated.  Specification page 5 of 14, number 44 states that Figure 11 is a side view.  However, in the Drawings Figure 11 shows a side view, a cross-sectional view and a bottom view of the electrical conduit lock nut.
The Drawing Description of Figure 12 does not match what is illustrated.  Specification page 5 of 14, number 45 states that Figure 12 is a cross-sectional view.  However, Figure 12 in the drawings is a perspective view of the electrical conduit lock nut.
The Drawing Description of Figure 13 does not match what is illustrated.  Specification page 5 of 14, number 46 states that Figure 13 is a bottom view.  However, Figure 13 in the drawings is a perspective view of the electrical conduit lock nut.
The Drawing Description of Figure 14 does not match what is illustrated.  Specification page 5 of 14, number 47 states that Figure 14 has three inset panels alternating around the periphery of the sidewall with three lug panels.  However, Figure 14 in the drawings shows five inset panels.  For examination purposes, the inset panels were viewed as reference number 24a.
The Drawing Description of Figures 15 and 16 does not match what is illustrated.  Figures 15 and 16 in the drawings illustrate a lug attachment.
The Drawing Description of Figure 17 does not match with is illustrated.  Specification page 6 of 14, line 50 states that Figure 17 is a perspective image of the lug attachment.  However, Figure 17 in the drawings shows a side view of the lug attachment.
The Drawing Description of Figure 18 does not match with is illustrated.  Specification page 6 of 14, line 51 states that Figure 18 is a perspective image of the lug attachment.  However, Figure 18 in the drawings shows a top view of the lug attachment.
Figures 19 and 20 are missing.  Specification, page 6 of 14, number 52 and 53 describe Figures 19 and 20.
Similar issues as stated above were found in the description of the drawings on pages 9 of 14 through page 10 of 14 of the Specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A smooth-bore conduit bushing for terminating an electrical conduit having a protective rounded rim to avoid wire insulation damage, comprising: a conduit bushing having a smooth non-threaded inner surface along a central axial bore extending through the conduit bushing, wherein said conduit bushing is toroid-shaped and has a rounded end and a flat end, said conduit bushing having an external sidewall having a plurality of inset panels alternating with a plurality of lug panels, each said inset panel configured as an inverted parabolic inset panel defining a series of columnar supports around a periphery of the external sidewall of the conduit bushing, said inverted parabolic inset panel having an open portion toward the rounded end of the conduit bushing and said inverted parabolic inset panel having a rounded portion toward the flat end of the conduit bushing, each said lug panel having a low-profile and raised above the external sidewall about the same distance that each said parabolic inset panel is recessed below the external sidewall, said columnar supports configured to provide engagement using a common pliers and not require a special tightening tool wherein the rounded end has a rounded rim, said rounded rim having a substantially smooth surface and extending inwardly into the central axial bore, wherein upon threading wiring through the central axial bore the rounded rim guides the wiring travelling therethrough in such a manner that there is minimal interaction with any sharp edges while being pulled through a length of conduit and interacting with the conduit bushing during such a pull operation, and wherein Page 4 of 8the conduit bushing has a height from flat end to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/26/2021